COURT OF APPEALS
                                         FOR THE
                                 THIRD DISTRICT OF TEXAS
                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                        (512) 463-1733




Date:          May 17, 2013

Case Numbers: 03-13-00154-CV & 03-13-00155-CV
Trial Court Nos.: 12-1288-C277 & 12-0459-T277

Style:         Carolyn Barnes v. Velocity Credit Union


You are hereby notified that appellant’s motion to consolidate (in cause number 03-13-00154-
CV only) was granted on the date noted above. Also, the enclosed opinion and judgment were
sent this date to the following persons:


 The Honorable Ken Anderson                      The Honorable Lisa David
 Judge, 277th District Court                     Williamson County District Clerk
 405 Martin Luther King, Box 6                   P. O. Box 24
 Georgetown, TX 78626                            Georgetown, TX 78627

 Mr. Mark A. Mayfield                            Ms. Carolyn Barnes
 Gardere, Wynne, Sewell, L.L.P.                  419 Indian Trail
 600 Congress Avenue, Suite 3000                 Leander, TX 78641
 Austin, TX 78701